       2:17-cr-20037-JES-JEH # 463           Page 1 of 8                                           E-FILED
                                                                       Monday, 15 July, 2019 12:55:59 PM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         )       Crim. No. 17-20037
                                            )
BRENDT A. CHRISTENSEN,                      )
                                            )
       Defendant.                           )

                    PENALTY PHASE OFFER OF PROOF
            REGARDING MEDICAL AND MENTAL HEALTH RECORDS

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Offer of Proof Regarding Medical and Mental Health Records

excluded from the penalty phase of his trial, states as follows:

       1.     By order dated June 28, 2019, the Court excluded from Mr. Christensen’s

trial medical and mental health records of Mr. Christensen and his family members,

except as to “the effect relatives’ mental illness had on Defendant’s upbringing,” if Mr.

Christensen’s parents or other testifying relatives have “personal knowledge of these

matters.” Doc. 432 at 5. The Court’s stated reason for this ruling was that “the Court will

not send numerous medical records back to the jury without explanation.” Id.

       2.     The defense intended to present the records through a mitigation

specialist, Heather Heumann Sweeney, M.S.W., M.A.,1 who would describe how the


1
 Ms. Sweeney’s curriculum vitae is included as Exhibit A to this proffer. All exhibits are being
provided on a removable thumb drive, due to their volume.
                                                1
       2:17-cr-20037-JES-JEH # 463          Page 2 of 8



records were collected and highlight pertinent portions. “We’re just going to be

introducing small pieces, select portions of them that the jury can review and draw

appropriate inferences, which we will point out in argument.” Tr. 6/27/19 at 58.

       3.      Filed with this pleading, as an offer of proof, is a removable thumb drive

containing the PowerPoint presentation that the defense intended to use with the

mitigation specialist in introducing the records. We have also submitted a set of the

records, in the form in which they would have been submitted to the jury. All of these

records were provided to the government in discovery.

       4.      Mr. Christensen’s records are direct evidence of medical and mental

health conditions he experienced at various times in his life, including as a child and

young adult.

       5.      The family records reveal an extensive history of medical and mental

health issues: seventeen of Mr. Christensen’s family members suffered mental illness or

experienced psychiatric symptoms, sixteen had substance use disorders, nine were

comorbid (both mentally ill and substance abusers), and two have a history of seizures.

Six family members were hospitalized or in long-term treatment.

       6.      It is a reasonable inference from these records that, as counsel put it in oral

argument, “there is a noticeable history of family illness throughout the family, and the

jury should be able to take that into account in deciding whether or not Mr. Christensen

is or is not deserving of a sentence of death”. Tr. 6/27/19 at 62-63.



                                              2
       2:17-cr-20037-JES-JEH # 463        Page 3 of 8



       7.     Indeed, given that research conducted or endorsed by the United States

supports that Mr. Christensen’s family’s medical and mental health history is directly

relevant to his own likelihood of experiencing medical and mental health impairments

or related adverse consequences, the government is not in a position to dispute this

inference.

       (a)    Psychiatric disorders run in families

       The fact that "many psychiatric disorders tend to run in families" (aphorism: the

apple doesn't fall from the tree) is widely accepted in the community and introducing

medical and mental health records documenting these disorders is critical to

establishing the prevalence of mental illness in Brendt's family and his predisposition

for mental illness.

       https://www.nih.gov/news-events/nih-research-matters/common-
       genetic-factors-found-5-mental-disorders
       Scientists have long recognized that many psychiatric disorders tend to
       run in families, suggesting potential genetic roots. Such disorders include
       autism, attention deficit hyperactivity disorder (ADHD), bipolar disorder,
       major depression and schizophrenia. Symptoms can overlap and so
       distinguishing among these 5 major psychiatric syndromes can be
       difficult. Their shared symptoms suggest they may also share similarities
       at the biological level. In fact, recent studies have turned up limited
       evidence of shared genetic risk factors, such as for schizophrenia and
       bipolar disorder, autism and schizophrenia, and depression and bipolar
       disorder.

       (b)    Adverse Childhood Experiences influence future outcomes

       It is well established that Adverse Childhood Experiences (ACEs) have a

tremendous impact on lifelong health and opportunity, including violence victimization


                                            3
       2:17-cr-20037-JES-JEH # 463        Page 4 of 8



and perpetration. Medical and mental health records documenting Brendt’s exposure to

multiple household challenges and neglect are important to explaining his life

trajectory.

       https://www.cdc.gov/violenceprevention/childabuseandneglect/acestu
       dy/index.html
       The CDC-Kaiser Permanente Adverse Childhood Experiences (ACE)
       Study is one of the largest investigations of childhood abuse and neglect
       and household challenges and later-life health and well-being. The
       original ACE Study was conducted at Kaiser Permanente from 1995 to
       1997 with two waves of data collection. Over 17,000 Health Maintenance
       Organization members from Southern California receiving physical exams
       completed confidential surveys regarding their childhood experiences and
       current health status and behaviors.

       (c)    Traumatic brain injury may affect functioning

       Traumatic brain injury may cause a range of short- or long-term functional

problems. Brendt’s medical records demonstrate falls, concussions, and potentially

related effects that may help explain his downward spiral from 2014-2017.

       https://www.cdc.gov/traumaticbraininjury/outcomes.html
       Short- and long-range functional problems associated with TBI include
       changes in thinking, sensation, language and emotion. Emotional effects
       including depression, anxiety, personality changes, aggression, acting out,
       and social inappropriateness. A TBI can also cause brain disorders
       including epilepsy and other seizure disorders.

       (d)    Alcohol use disorder has a genetic component

       As with psychiatric disorders, alcohol use disorder also runs in families, and

research shows that genetics strongly influence the likelihood of developing AUD.

Records showing the prevalence of alcoholism in Brendt’s family are therefore



                                            4
       2:17-cr-20037-JES-JEH # 463        Page 5 of 8



important to demonstrating his risk for developing AUD (and countering the

commonly held belief that addiction is a moral failing).

      https://www.niaaa.nih.gov/alcohol-health/overview-alcohol-
      consumption/alcohol-use-disorders/genetics-alcohol-use-disorders
      Research shows that genes are responsible for about half of the risk for
      AUD.

      (e)    Substance abuse also has a strong genetic component

      Like alcohol abuse, substance abuse also has a strong genetic component.

Records showing the prevalence of alcoholism in Brendt’s family are therefore

important to demonstrating his risk for abusing other substances (and countering the

commonly held belief that addiction is a moral failing).

      https://www.drugabuse.gov/publications/drugfacts/understanding-
      drug-use-addiction
      Research shows that the genes that people are born with account for about
      half of a person's risk for addiction. Gender, ethnicity, and the presence of
      other mental disorders may also influence risk for drug use and addiction.

      (f)    Seizure conditions may be inherited

      Seizure conditions may be inherited. Records documenting behavior attributable

to, or comparable to, seizure conditions in Brendt’s family members is important to

establishing his own predisposition to such conditions, given his experience of related

symptoms.

      https://www.ninds.nih.gov/Disorders/Patient-Caregiver-
      Education/Hope-Through-Research/Epilepsies-and-Seizures-Hope-
      Through#3109_8
      Genetic mutations may play a key role in the development of certain
      epilepsies. Many types of epilepsy affect multiple blood-related family
      members, pointing to a strong inherited genetic component.

                                            5
       2:17-cr-20037-JES-JEH # 463          Page 6 of 8




      8.       Had the records been admitted at trial, the defense would have had

available in closing—in addition to the compelling facts contained in the records—

arguments, including, but not limited to, the following:

              This is a complicated situation—it is more than just a case of a cold-
               blooded killer.

              Evidence, including statements by Brendt himself, on which the
               government relies to argue lack of remorse may be attributable to
               factors that neither he, nor we, can understand.

              A sentence of life in prison without the possibility of release is
               appropriate because Brendt was genetically predisposed to one or
               more psychiatric illnesses of which he demonstrated symptoms.

              Examples from Brendt’s family history show that people with some
               of the symptoms he experienced required institutionalization or
               repeated, long-term treatment.

              With better or different treatment and supervision, Brendt’s life
               trajectory might have looked different.

              A sentence of life in prison without the possibility of release is
               appropriate because Brendt faced household challenges and neglect
               as a child and teenager, and because his family was unable to
               provide help when he needed it as a young adult.

              A sentence of life in prison without the possibility of release is
               appropriate because Brendt suffered traumatic brain injury which
               may have affected his functioning, since his symptoms are
               consistent with those experienced by TBI survivors.

              A sentence of life in prison without the possibility of release is
               appropriate because Brendt was genetically predisposed to
               substance use disorder of which he demonstrated symptoms.




                                              6
       2:17-cr-20037-JES-JEH # 463           Page 7 of 8



               A sentence of life in prison without the possibility of release is
                appropriate because Brendt was genetically predisposed to a
                seizure disorder of which he demonstrated symptoms.

               Brendt is unlikely to present a future danger in the structured
                environment of federal prison, where competent medical
                professionals will be able to monitor and care for him and where he
                will not have access to substances.

      9.        The records are uniquely important to establishing these points because:

They predate the offense and were created by independent reporters; in some cases,

they are the only evidence of these facts; and, in other cases, they corroborate accounts

of witnesses whom the government is likely to portray as biased (e.g., family members).

      10.       As illustrated in paragraph seven, the records support numerous

mitigating factors to be considered by the jury in reaching its penalty phase verdict.

      WHEREFORE, Defendant submits his offer of proof.

                Respectfully submitted,

                /s/Elisabeth R. Pollock                    /s/ George Taseff
                Assistant Federal Defender                 Assistant Federal Defender
                300 West Main Street                       401 Main Street, Suite 1500
                Urbana, IL 61801                           Peoria, IL 61602
                Phone: 217-373-0666                        Phone: 309-671-7891
                FAX: 217-373-0667                          Fax: 309-671-7898
                Email: Elisabeth_Pollock@fd.org            Email: George_Taseff@fd.org

                /s/ Robert Tucker                          /s/ Julie Brain
                Robert L. Tucker, Esq.                     Julie Brain, Esq.
                7114 Washington Ave                        916 South 2nd Street
                St. Louis, MO 63130                        Philadelphia, PA 19147
                Phone: 703-527-1622                        Phone: 267-639-0417
                Email: roberttuckerlaw@gmail.com           Email: juliebrain1@yahoo.com



                                               7
       2:17-cr-20037-JES-JEH # 463        Page 8 of 8



                              CERTIFICATE OF SERVICE

      I hereby certify that on July 15, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.

                                          /s/Elisabeth R. Pollock
                                          Assistant Federal Public Defender
                                          300 West Main Street
                                          Urbana, IL 61801
                                          Phone: 217-373-0666
                                          FAX: 217-373-0667
                                          Email: Elisabeth_Pollock@fd.org




                                             8
